     Case 2:19-cr-00167 Document 82 Filed 02/12/21 Page 1 of 3 PageID #: 327



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


UNITED STATES OF AMERICA

v.                                         Criminal No. 2:19-00167

WILLIAM ANTHONY SPARKS


                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant William Anthony

Sparks’s Motion to Extend Self-Report Date.            (ECF No. 81.)

Defendant seeks a 4-month extension so that he can receive

additional medical treatment for his badly injured hand.

       Defendant was originally scheduled to report to FCI –

Elkton to begin serving an 18-month sentence on November 12,

2020.    On November 11, 2020, defendant’s probation officer in

the Eastern District of Michigan informed defendant’s counsel

that defendant had been hospitalized after sustaining a serious

injury where his hand was impaled.          The injury required surgery.

Upon defendant’s motion, the court continued his self-report

date to December 14, 2020.

       On December 11, 2020, defendant filed another motion to

extend his self-report date.         The court found good cause to

grant the motion because defendant’s hand was still in very bad
    Case 2:19-cr-00167 Document 82 Filed 02/12/21 Page 2 of 3 PageID #: 328



condition 1 and he had 8 physical therapy appointments scheduled

to take place over the 30 days that followed the motion.

      On January 14, 2021, defendant filed another motion to

continue his self-report date by at least 30 days.            The court

found good cause to grant the motion because defendant’s hand

was still in very bad condition and he was scheduled for surgery

the next day.

      In the motion now pending, defendant attaches a letter from

his doctor which states that he needs 3-4 months to recover

following his January 15, 2021 surgery.          His request for a 4-

month extension from his current report date of February 16,

2021, asks for about a month longer than his doctor says that he

needs.    Nevertheless, the court finds that erring on the side of

additional time to recover is reasonable given the nature of the

injury and the lack of opposition from the United States.

      For good cause shown, defendant’s motion is GRANTED.

Defendant is ordered to report for service of his sentence at



1 After filing that motion, defendant’s counsel received and
forwarded a picture of defendant’s hand to the court, with a
copy to counsel for the government. The picture revealed a hand
with stitches on the pinky and with what appeared to be four
metal rods inserted into the ring finger. The rods were
connected to a device that appeared to be holding the finger in
place. Portions of the hand appear to be oozing blood. In
short, the hand appeared to be in serious need of further
healing and medical attention.

                                      2
   Case 2:19-cr-00167 Document 82 Filed 02/12/21 Page 3 of 3 PageID #: 329



FCI – Elkton, 8730 Scroggs Road, Elkton, OH 44415, no later than

2:00 p.m. on June 16, 2021.

     The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia, the Probation Office of this court,

and the Warden of FCI – Elkton.        The Probation Office of this

court is directed to forward a copy of this Order to the

Probation Office of the Eastern District of Michigan.

      IT IS SO ORDERED this 12th day of February, 2021.

                                          ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     3
